DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 48-67 are currently pending and examined on the merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 48, 52, 55-56, 59, 63-64, and 66-67 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Abbot et al (US Publication No. 2010/0124569, hereinafter Abbot). 


Therefore every limitation of claims 48, 52, 55-56, 59, 63-64, and 66-67 is present in Abbot, and the subject matter is anticipated. 
Claim(s) 49-52, and 55-57 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Meiron et al (US Publication No. 2011/0256160, hereinafter Meiron).
Meiron discloses populations of placental derived adherent cells (PDACs) and methods of use thereof (Abstract). Meiron discloses obtaining placental cells from a mammalian placenta and culturing in monolayer to obtain a population of PDACs (para 44, 48). The cells may be obtained from either the maternal or fetal portion of the placenta (para 45). Preferably, the cells demonstrate the expression profile CD73, CD90, CD29, and CD105 positive, and CD3, CD4, CD45, CD80, CD11b, CD14, CD19, CD34, CD79 and HLA-DR negative (para 15-16, 64). As compared to bone marrow derived cells differentiated under the same culture conditions, the PDACs are less committed to adipogenic and osteogenic lineages (para 18-19, 67, 198, 216). In some embodiments, the PDACs may be used to treat conditions which may benefit from cell or organ transplantation, including cardiovascular conditions such as antibody-induced heart failure (para 71-74). 
Therefore every limitation of claims 49-52, and 55-57 is present in Meiron, and the subject matter is anticipated. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 53-54 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Meiron as applied to claims 49-52, and 55-57 above.

The cited art taken as a whole demonstrates a reasonable probability that PDACs are either identical or sufficiently similar to the claimed PDACs that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that PDACs of the cited prior art does not possess a critical characteristic that is possessed by the claimed PDACs would advance prosecution and might permit allowance of claims to applicant’s PDACs. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 58 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Abbot as applied to claims 48, 52, 55-56, 59, 63-64, and 66-67 above. 
Abbot does not explicitly disclose that the heart failure is end stage heart failure. However, end stage heart failure is one of two species of heart failure, end stage and non-end stage. It would be obvious to one of ordinary skill in the art that the genus of heart failure would encompass end stage heart failure. 
Claim(s) 58 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Meiron as applied to claims 49-52, and 55-57 above. 
Meiron does not explicitly disclose that the heart failure is end stage heart failure. However, end stage heart failure is one of two species of heart failure, end stage and non-end stage. It would be obvious to one of ordinary skill in the art that the genus of heart failure would encompass end stage heart failure. 
Claim(s) 59-67 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Meiron as applied to claims 49-52, and 55-57 above, and in view of Abbot.
	Meiron does not disclose that the condition to be treated is cardiomyopathy. 
Abbot discloses populations of amnion derived adherent cells (ADACs) and methods of use thereof (Abstract). Abbot discloses that the ADACs are obtained from a mammalian placenta (para 109). The cells may be obtained from either the maternal or fetal portion of the placenta (para 93). The cells are 
As both Meiron and Abbot are directed to methods of treating cardiac conditions with adherent placental derived cells, it would be obvious to one of ordinary skill in the art that the references could be combined. Meiron explains that the PDACs may be used to treat any pathology which may benefit from cell or organ transplantation (para 72). Abbot explains that administration of adherent placental derived cells may be used to successfully treat cardiomyopathy (para 227, 231, 358). Therefore, there is a suggestion present in the art that PDACs of Meiron could be used to treat cardiomyopathy as disclosed in Abbot. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632